--------------------------------------------------------------------------------

Exhibit 10.2

8% PROMISSORY NOTE
OF
RICK’S CABARET INTERNATIONAL, INC.


FOR VALUE RECEIVED, RICK’S CABARET INTERNATIONAL, INC., a Texas corporation with
its principal office located at 10959 Cutten Road, Houston, Texas 77066 (the
"Company"), unconditionally promises to pay to DI Food and Beverage of Las
Vegas, LLC, a Nevada limited liability company, whose address is 3355 Procyon
Street, Las Vegas, Nevada 89102, or the registered assignee, upon presentation
of this 8% Promissory Note (the "Note") by the registered holder hereof (the
"Holder") at the office of the Company, the principal sum of $3,000,000 (the
“Principal Amount”), together with any accrued and unpaid interest thereon,
subject to the terms and conditions set forth below, on September 1, 2010 (the
“Maturity Date”), if not sooner paid.   The date of execution and issuance of
this Note is September 5, 2008 (“Original Issue Date”).


The following terms shall apply to this Note:


1.           Schedule for Payment of Principal and Interest.


The Company shall pay to the Holder seventeen (17) equal monthly installments of
$60,829.18 of principal plus interest on the Principal Amount outstanding
hereunder, in cash, in arrears, at the rate of eight percent (8%) per annum from
the Original Issuance Date, commencing with the first monthly payment due April
5, 2009 and subsequent monthly payments thereafter due on the first day of each
successive month through August 5, 2010, with a final payment of $2,443,717.46
being due and payable on September 5, 2010, being the Maturity Date of this Note
representing the then total outstanding principal and interest due on the Note.


The payment schedule of this Note is based upon a five (5) year amortization,
with a two (2) year balloon payment.


2.           Payment.  Payment of any sums due to the Holder under the terms of
this Note shall be made in United States Dollars by check or wire transfer at
the option of the Company.  Payment shall be made at the address last appearing
on the records of the Company as designated in writing by the Holder hereof from
time to time.  If any payment hereunder would otherwise become due and payable
on a day on which banks are closed or permitted to be closed in Houston, Texas,
such payment shall become due and payable on the next succeeding day on which
banks are open and not permitted to be closed in Houston, Texas ("Business
Day").  The forwarding of such funds shall constitute a payment of outstanding
principal and/or interest hereunder and shall satisfy and discharge the
liability for principal and interest on this Note to the extent of the sum
represented by such payment.  The Company may prepay this Note in any amount at
any time before the Maturity Date without penalty or premium.


 
1

--------------------------------------------------------------------------------

 


3.           Representations and Warranties of the Company.  The Company
represents and warrants to the Holder that:

 
(a)           Organization.  The Company is validly existing and in good
standing under the laws of the state of Texas and has the requisite power to
own, lease and operate its properties and to carry on its business as now being
conducted.  The Company is duly qualified to do business and is in good standing
in each jurisdiction in which the character or location of the properties owned
or leased by the Company or the nature of the business conducted by the Company
makes such qualification necessary or advisable, except where the failure to do
so would not have a material adverse effect on the Company.


(b)           Power and Authority.   The Company has the requisite power to
execute, deliver and perform this Note, and to consummate the transactions
contemplated hereby.  The execution and delivery of this Note by the Company and
the consummation of the transactions contemplated hereby have been duly
authorized by all necessary corporate action on the part of the Company.  This
Note has been duly executed and delivered by the Company and constitutes a
legal, valid and binding obligation of the Company and is enforceable against
the Company in accordance with its terms except (i) that such enforcement may be
subject to bankruptcy, insolvency, moratorium or similar laws affecting
creditors' rights and (ii) that the remedy of specific performance and
injunctive and other forms of equitable relief are subject to certain equitable
defenses and to the discretion of the court before which any proceedings
therefor may be brought.


4.           Events of Defaults and Remedies.  The following are deemed to be an
event of default ("Event of Default") hereunder: (i) the failure by the Company
to pay any installment of interest on the Note as and when due and payable and
the continuance of any such failure for 10 days, (ii) the failure by the Company
to pay all or any part of the principal on the Note when and as the same becomes
due and payable, as set forth above, and the continuance of any such failure for
10 days, (iii) the failure by the Company to observe or perform any other
covenant or agreement contained in the Note and the continuance of such failure
for a period of 30 days after written notice is given to the Company by the
Holder, (iv) the assignment by the Company for the benefit of creditors, or an
application by the Company to any tribunal for the appointment of a trustee or
receiver of a substantial part of the assets of the Company, or the commencement
of any proceedings relating to the Company under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debts, dissolution or other liquidation
law of any jurisdiction; or the filing of such application, or the commencement
of any such proceedings against the Company and an indication of consent by the
Company to such proceedings, or the appointment of such trustee or receiver, or
an adjudication of the Company bankrupt or insolvent, or approval of the
petition in any such proceedings, and such order remains in effect for 60 days;
or (v) a default in the payment of principal or interest when due which extends
beyond any stated period of grace applicable thereto or an acceleration for any
other reason of maturity of any indebtedness for borrowed money of the Company
with an aggregate principal amount in excess of $750,000 and (vi) final
unsatisfied judgments not covered by insurance aggregating in excess of
$750,000, at any one time rendered against the Company and not stayed, bonded or
discharged within 75 days.


 
2

--------------------------------------------------------------------------------

 


If an Event of Default occurs and is continuing (other than an Event of Default
specified in clause (iv) above with respect to the Company), then in every such
case, unless the Principal Amount of the Note shall have already become due and
payable, the Holder of the Note then outstanding, by notice in writing to the
Company (an "Acceleration Notice"), may declare all principal and accrued and
unpaid interest thereon to be due and payable immediately.  If an Event of
Default specified in clause (iv) above occurs with respect to the Company, all
principal and accrued and unpaid interest thereon will be immediately due and
payable on the Note without any declaration or other act on the part of the
Holder.  The Holder may rescind such acceleration if the existing Event of
Default has been cured or waived.


5.           No Personal Liability of Shareholders, Officers, Directors.  No
recourse shall be had for the payment of the principal or the interest on this
Note, or for any claim based thereon, or otherwise in respect thereof, or based
on or in respect of any Note supplemental thereto, against any incorporator,
stockholder, officer, or director (past, present, or future) of the Company,
whether by virtue of any constitution, statute, or rule of law, or by the
enforcement of any assessment or penalty or otherwise, all such liability being
by the acceptance hereof, and as part of the consideration for the issue hereof,
expressly waived and released.


6.           Listing of Registered Holder of Note.  This Note will be registered
as to principal in the Holder's name on the books of the Company at its
principal office in Houston, Texas, after which no transfer hereof shall be
valid unless made on the Company's books at the office of the Company, by the
Holder hereof, in person, or by attorney duly authorized in writing, and
similarly noted hereon.


7.           Waiver of Demand, Presentment, Etc.  The Company hereby expressly
waives demand and presentment for payment, notice of nonpayment, protest, notice
of protest, notice of dishonor, notice of acceleration or intent to accelerate,
bringing of suit and diligence in taking any action to collect amounts called
for hereunder and shall be directly and primarily liable for the payment of all
sums owing and to be owing hereunder, regardless of and without any notice,
diligence, act or omission as or with respect to the collection of any amount
called for hereunder.


8.           Attorney’s Fees.  The Company agrees to pay all costs and expenses,
including without limitation reasonable attorney's fees, which may be incurred
by the Holder in collecting any amount due under this Note.


9.           Enforceability.  In case any provision of this Note is held by a
court of competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Note will not in any way be
affected or impaired thereby.


 
3

--------------------------------------------------------------------------------

 


10.         Intent to Comply with Usury Laws.  In no event will the interest to
be paid on this Note exceed the maximum rate provided by law.  It is the intent
of the parties to comply fully with the usury laws of the State of Nevada;
accordingly, it is agreed that notwithstanding any provisions to the contrary in
this Note, in no event shall such Note require the payment or permit the
collection of interest (which term, for purposes hereof, shall include any
amount which, under Nevada law, is deemed to be interest, whether or not such
amount is characterized by the parties as interest) in excess of the maximum
amount permitted by the laws of the State of Nevada.  If any excess of interest
is unintentionally contracted for, charged or received under this Note, or in
the event the maturity of the indebtedness evidenced by the Note is accelerated
in whole or in part, or in the event that all of part of the Principal Amount or
interest of this Note shall be prepaid, so that the amount of interest
contracted for, charged or received under this Note, on the amount of the
Principal Amount actually outstanding from time to time under this Note shall
exceed the maximum amount of interest permitted by the applicable usury laws,
then in any such event (i) the provisions of this paragraph shall govern and
control, (ii) neither the Company nor any other person or entity now or
hereafter liable for the payment thereof, shall be obligated to pay the amount
of such interest to the extent that it is in excess of the maximum amount of
interest permitted by such applicable usury laws, (iii) any such excess which
may have been collected shall be either applied as a credit against the then
unpaid principal amount thereof or refunded to the Company at the Holder’s
option, and (iv) the effective rate of interest shall be automatically reduced
to the maximum lawful rate of interest allowed under the applicable usury laws
as now or hereafter construed by the courts having jurisdiction thereof.  It is
further agreed that without limitation of the foregoing, all calculations of the
rate of interest contracted for, charged or received under the Note which are
made for the purpose of determining whether such rate exceeds the maximum lawful
rate of interest, shall be made, to the extent permitted by applicable laws, by
amortizing, prorating, allocating and spreading in equal parts during the period
of the full stated term of the Note evidenced thereby, all interest at any time
contracted for, charged or received from the Company or otherwise by the Holders
in connection with this Note.


11.         Governing Law; Consent to Jurisdiction.  All questions concerning
the construction, validity, enforcement and interpretation of this Note shall be
governed by and construed and enforced in accordance with the internal laws of
the State of Nevada, without regard to the principles of conflict of laws
thereof.  Each party agrees that all legal proceedings concerning the
interpretation, enforcement and defense of the Note (whether brought against a
party hereto or its respective Affiliates, directors, officers, shareholders,
employees or agents) shall be commenced in the state or federal courts sitting
in the Clark County, Nevada (the “Clark County Courts”).  Each party hereto
hereby irrevocably submits to the exclusive jurisdiction of the Clark County
Courts for the adjudication of any dispute hereunder or in connection herewith
or with any transaction contemplated hereby or discussed herein, and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of such Clark
County Courts, or that such Clark County Courts are improper or inconvenient
venue for such proceeding. If either party shall commence an action or
proceeding to enforce any provisions of this Note, then the prevailing party in
such action or proceeding shall be reimbursed by the other party for its
attorney’s fees and other costs and expenses incurred in the investigation,
preparation and prosecution of such action or proceeding.


 
4

--------------------------------------------------------------------------------

 


12.         Amendment and Waiver.  Any waiver or amendment hereto shall be in
writing signed by the Holder.  No failure on the part of the Holder to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise by the Holder of any right
hereunder preclude any other or further exercise thereof or the exercise of any
other rights.  The remedies herein provided are cumulative and not exclusive of
any other remedies provided by law.


13.         Restrictions Against Transfer or Assignment.  Except as otherwise
provided herein, the provisions hereof shall inure to the benefit of and be
binding upon, the successors and permitted assigns of the parties hereto.  No
party hereto may assign its rights or delegate its obligations under this Note
without the prior written consent of the other party hereto.


14.         Notices.  All notices and other communications provided for herein
shall be in writing and shall be deemed to have been duly given if delivered
personally, transmitted by facsimile transmission (fax) or sent by registered or
certified mail, return receipt requested, postage prepaid, or overnight air
courier guaranteeing next day delivery:


(a)           If to the Company, to it at the following address:


         10959 Cutten Road
      Houston, Texas 77066
          Attn: Eric Langan
          (fax) 281-397-6765


(b)           With a copy to:


          Robert D. Axelrod
Axelrod, Smith & Kirshbaum
5300 Memorial Drive, Ste. 700
      Houston, Texas 77007
         (fax) 713-552-0202


(c)           If to registered Holder, then to the address listed on the front
of this Note, unless changed, by notice in writing as provided for herein.


A notice or communication will be effective (i) if delivered in person or by
overnight courier, on the business day it is delivered, (ii) if transmitted by
telecopier, on the business day of actual confirmed receipt by the addressee
thereof, and (iii) if sent by registered or certified mail, the date of actual
receipt by the party to whom such notice is required to be given.


 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Ricks Cabaret International, Inc. has caused this Note to be
duly executed in its corporate name by the manual signature of its President.




Dated:  September 5, 2008.





 
Rick’s Cabaret International, Inc.
         
/s/ Eric Langan
 
Eric Langan
 
President and Chief Executive Officer





6

--------------------------------------------------------------------------------